DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 08/17/2022 (follow-up communication on 08/18/2022).
The application has been amended as follows: 
Claim 4 The information processing apparatus according to claim 1, wherein the processor is configured to: in a case in which an artifact is included in the breast, remove in each of the plurality of regions of the radiographic image.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, in combination, substantially teaches the limitations of independent claims 1 and 14-16. Sendai (US PG Pub. No. US 2009/0118614 A1, May 7, 2009) teaches hardware and corresponding acts for acquiring a radiographic image, acquiring an amount of mammary glands in the radiographic image, and setting generation conditions for an ultrasonic image corresponding to the radiographic mage based on the amount of mammary glands. Tasaki (US Patent No. US 7,787,587 B2, Aug. 31, 2010) and Chichereau et al. (US Patent No. US 6,556,655 B1, Apr. 29, 2003) teach dividing an acquired radiographic image into a plurality of sub-regions, acquiring an amount of mammary glands in each region by analyzing each of the plurality of regions, and using the acquired amount of mammary glands to set imaging parameters (“generation conditions”) for subsequent imaging. However, the prior art of record, alone or in combination, teaches using an ensemble measurement (e.g. mean) of mammary gland amount for setting subsequent generation conditions and does not teach that the generation conditions for each of a corresponding plurality of regions in an ultrasonic image are set based on the amount of mammary glands in a corresponding region of the radiographic image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793